Citation Nr: 0916065	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 
percent for tinnitus with a history of vestibulitis.  

3.  Entitlement to a compensable disability evaluation for 
suppurative otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

The Veteran appeared and testified at a Travel Board hearing 
in June 2006.  The transcript is of record.  

In an August 2006 decision, the Board denied the Veteran's 
increased rating claims.  The Veteran appealed this issue to 
the United States Court of Appeals for Veterans Claims 
(Court) and, in May 2008, the Court issued a memorandum 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the memorandum decision, the Board finds that 
further procedural development is necessary.  The memorandum 
decision specifically addressed VA's failure to provide 
adequate notice in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  

The Court indicated that the Board was clearly erroneous in 
relying upon the April 2004 VCAA notice as it did not satisfy 
the VA notice requirements pursuant to 38 U.S.C.A. § 5103(a).  
The Court also indicated that the Board's reliance on post-
decisional documents, such as a statement of the case, was in 
error.  Moreover, the Court indicated that the Board failed 
to rebut the presumption of prejudice vis-à-vis the 
inadequacy of the VCAA notice.  Finally, the Court indicated 
that VA failed to advise the Veteran of the evidence needed 
to substantiate his increased rating claims as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).  As such 
and in compliance with the Court's directive, the Board will 
remand the Veteran's claim for proper VCAA notice to be 
provided and offer the Veteran an opportunity to submit 
further evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran notice compliant 
with the VCAA, including notice compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37, 46 (2008) and 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Perform any additional development deemed 
necessary.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary and procedural development and the Board, at this 
time, does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



